Citation Nr: 0634598	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-22 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for skin cancer, 
claimed as due to sun exposure.

2.  Entitlement to service connection for pancreatic cancer, 
claimed as due to exposure to the chemical DDT.

3.  Entitlement to service connection for macular 
degeneration, claimed as due to sun exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to March 
1949 and from March 1950 to March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, which denied entitlement to the 
benefits currently sought on appeal.

In June 2006, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).

The issue of entitlement to service connection for macular 
degeneration due to sun exposure is remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required.


FINDINGS OF FACT

1.  Skin cancer is related to the veteran's service.

2.  Pancreatic cancer was first manifested many years after 
service and has not been medically related to the veteran's 
service. 




CONCLUSIONS OF LAW

1.  Skin cancer was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  Pancreatic cancer was not incurred or aggravated in 
veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March and June 2004, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claims.  In response, he submitted further 
medical evidence and independent research in support of his 
claim.  Thus, the veteran was able to participate effectively 
in the processing of his claims.

Although the record reflects that the AOJ has not provided 
notice with respect to the initial disability rating and 
effective date elements of the skin cancer claim, those 
matters are not currently before the Board and the AOJ will 
have the opportunity to provide the required notice before 
its decision. See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Because service connection is denied for 
pancreatic cancer, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure to notify prejudice to the veteran.  See id.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  Service 
medical records are unavailable, and efforts to reconstruct 
them were unsuccessful.  See notice from the National 
Personnel Records Center (NPRC), dated in April 2004, and 
subsequent correspondence to the veteran, dated in May 2004.  
All available post-service treatment records have been 
secured from each private facility identified.  A medical 
opinion was sought in conjunction with his pancreatic cancer 
claim.  

Service Connection

The veteran seeks service connection for skin cancer and 
pancreatic cancer.  Specifically, he contends that his skin 
cancer is due to exposure to the sun in service, while his 
pancreatic cancer is due to exposure to the chemical, DDT.  
In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Skin Cancer

The veteran contends that his current disability of skin 
cancer is directly related to sun exposure while in service 
in Arkansas, the Philippines, and Korea.  Although service 
medical records are not available, the veteran testified 
credibly before the undersigned in April 2006 that the norm 
was to perform physical training exercises without a shirt on 
due to the heat.  He reported sustaining multiple sun burns 
that resulted in blisters on his back and face.  

In October 2003, the veteran's treating dermatologist 
submitted an opinion indicating that he had treated the 
veteran for extensive sun damage for the prior ten years.  
Treatment was for precancerous lesions as well as skin 
cancers on the veteran's face, ears, neck, torso, and arms.  
The physician stated that most of the sun exposure people get 
in their lifetimes occurs before the age of twenty.  For this 
veteran, because of his fair complexion, he had very little 
natural protection from the sun's damaging rays, especially 
in the tropical latitudes at which he served.  The physician 
concluded that the veteran's sun exposure in service 
certainly contributed to the his current skin cancer 
problems.  

The dermatologist's opinion is both competent and credible, 
as it is offered in the context of the veteran's particular 
medical history and discusses the relevant medical principles 
on which it is based.  It is important to note that no 
contradictory medical opinion is of record.  Based on the 
medical evidence associated with the claims file, the 
veteran's skin cancer is medically related to his sun 
exposure in service.  Therefore, service connection is 
granted. 

Pancreatic Cancer

The veteran seeks service connection for pancreatic cancer as 
a result of his repeated exposure to pesticides containing 
DDT.  Specifically, he credibly attests to having DDT applied 
routinely to his body, clothing, and bed while in service in 
the Philippines and Korea in the late 1940's to early 1950's.  
He attests that this was the practice in the military at that 
time to attempt to rid soldiers of parasites.  The veteran 
was diagnosed with a benign islet cell tumor in 1981, 
pancreatic cancer in 1996, and metastatic cancer in his liver 
subsequently.  He has presented medical research articles 
finding an association between DDT and pancreatic cancer.

In June 2006, the Board sought an expert medical opinion 
through the Veterans Health Administration.  The Chief of 
Oncology of the Washington VAMC reviewed the veteran's claims 
file and accurately described the veteran's medical history 
as it pertained to his pancreatic cancer.   He explained that 
the pancreas contains two differently functioning glands, 
which although anatomically within the same organ, are 
biologically and physiologically different entities.  The 
exocrine pancreatic function produces digestive enzymes, 
while the endocrine function produces hormones.  The hormone 
producing gland is made up of clusters of cells called 
islets.  

The veteran's initial tumor was an islet tumor, part of the 
endocrine pancreas.  The pancreatic cancer he later developed 
was also part of the endocrine pancreas.  The physician then 
explained that islet cell carcinomas are extremely rare 
malignancies, and typically are very slow growing.  Some are 
associated with hereditary and familial endocrine disorders; 
however, the majority are sporadic with no known exogenous 
cause.  While incidents of exocrine pancreatic cancer have 
been linked to heavy DDT exposure as the veteran's research 
shows, the physician was able to find no reports in the 
medical literature linking such exposure to an increased risk 
of islet cell (or endocrine pancreatic) carcinoma.  He 
concluded that it was more likely than not that the veteran's 
malignancy was not caused by DDT.

The physician is competent to render an opinion on the field 
of pancreatic cancer, given that he is a specialist in 
oncology.  His opinion is credible, as it is adequately based 
on the veteran's specific medical history and is supported by 
medical principles.  Absent medical evidence to the contrary, 
the Board is not in a position to further question this 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).   

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, malignant tumors) manifested itself 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  In this case, the veteran's first 
diagnosis of a malignant tumor was in 1996, some forty-three 
years after his separation.  Thus, the presumption is not 
applicable.  

In sum, the preponderance of the evidence is found to be 
against the veteran's claim; therefore, the benefit of the 
doubt provision does not apply.  Service connection for 
pancreatic cancer is not warranted on either a direct or 
presumptive basis.

ORDER

Service connection for skin cancer is granted.

Service connection for pancreatic cancer is denied.
REMAND

The veteran seeks service connection for macular 
degeneration, which he claims is the result of sun exposure 
in service.  In an October 2003 opinion, the veteran's 
treating ophthalmologist stated that "much of his vision 
loss could be accounted to this time spent in Manila with the 
massive sun exposure and no eye protection," referring to 
the veteran's service in the Philippines (emphasis added).  
As it stands, this opinion is too speculative to support a 
grant of benefits.  However, it does indicate that his 
macular degeneration may be associated with his exposure to 
the sun in service.  Therefore, a more thorough medical 
opinion must be sought.  See 38 C.F.R. § 3.159(c)(4) (2006).  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, 
this matter is remanded to the RO via the Appeals Management 
Center in Washington, D.C. for the following:

1.  Schedule the veteran for a VA ophthalmology 
examination to determine the nature and etiology 
of his current eye disability.  The veteran's 
complete history of sun exposure, both during and 
after military service, should be ascertained.  
All testing deemed necessary should be conducted 
and results reported in detail.  The examiner is 
asked to review the veteran's claims file and 
render an opinion as to whether it is at least as 
likely as not (probability of fifty percent or 
more) that the veteran's macular degeneration is 
the result of his extensive sun exposure in 
service.  The term "as likely as not" does not 
mean "within the realm of medical possibility," 
but rather that the evidence of record is so 
evenly divided that, in the examiner's expert 
opinion, it is as medically sound to find in 
favor of the examiner's conclusion as it is to 
find against it.  Specific attention is invited 
to the October 2003 private ophthalmologist's 
opinion of record.  A rationale for any opinion 
rendered is requested.

2.  Thereafter, readjudicate the issue on appeal.  
If the determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case 
which addresses all evidence associated with the 
claims file since the last statement of the case.  
The veteran and his representative should be 
afforded the applicable time period in which to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


